Shaw, C. J.
The liability of Simpson to the principal defendants, at the time of the service of the trustee process, was contingent. He had a right to collect the money due on the policy, which, when collected, and after satisfying his own debt, would be the money of the defendants. Till collected, *353he nad no money of the defendants ; and the right to collect it was a chose in action not attachable by the trustee process. Wood v. Partridge, 11 Mass. 488. We think he stood in no higher responsibility to the defendants, than the assignee of a chose ir action to the assignor, before the debt has been recovered. Lupton v. Cutter, 8 Pick. 298. Tucker v. Clisby, 12 Pick. 22. The validity of the attachment must depend upon the facts, as they existed at the time of the service of the trustee process ; the receipt of the money on the policy, afterwards, did not render the respondent liable as trustee.

Trustee discharged.